Citation Nr: 0010900	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

An April 1946 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied service connection for hearing loss.  In a July 1952 
rating decision, the RO denied the claim on the basis that no 
new and material evidence had been submitted to permit 
reopening the claim.  In April 1997, the RO again denied the 
claim on the basis that no new and material evidence had been 
submitted.  The veteran appealed that decision to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran testified before the undersigned member of the 
Board in September 1999.


FINDINGS OF FACT

1.  In an unappealed July 1952 rating decision, the RO 
refused to reopen the claim for service connection for 
hearing loss, which had previously been denied on the basis 
that there was no showing of a hearing loss.

2.  Evidence submitted to reopen the claim includes new 
medical evidence demonstrating a hearing loss disability, 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran served in combat.

4.  Bilateral hearing loss began in combat during active 
service and has persisted.




CONCLUSIONS OF LAW

1.  Additional evidence received since the RO declined to 
reopen the claim in July 1952 is new and material; the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.304(d), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's SMRs indicate normal hearing at entry into 
active service.  The examination report simply indicates 
20/20 hearing, bilaterally.  His service department records 
indicate that he was an infantryman assigned at company level 
and that he participated in offensive operations in the 
European Theater of Operations.  He earned the Combat 
Infantryman Badge.  

The record further indicates that the veteran was evacuated 
from the front because of trench foot.  He underwent a 
separation examination in February 1946.  That examination 
report notes that he reported bad hearing in both ears, and 
notes that the examiner found 15/15 hearing to whispered 
voice, bilaterally.  As to whether there was a "present 
defect", the examiner indicated "yes".

After separation from active service, the veteran applied in 
March 1946 for service connection for bilateral hearing loss.  
He claimed that the condition arose in November 1944. 

In a March 1946 rating decision, the RO denied the claim as 
not shown by the evidence of record.  The veteran did not 
appeal.

An April 1946 rating action assigned a rating for service-
connected trench feet.  The decision notes that the veteran 
claimed bad hearing in both ears and a deviated nasal septum 
that was not shown by evidence of record.  

In June 1952, the veteran reported that his hearing loss 
stemmed from heavy artillery firing and again requested 
service connection.  In July 1952, the veteran was notified 
that his claim had been disallowed by a rating of April 1946 
and that he had been informed of that denial in a letter 
dated in May 1946.  The RO then found that no new and 
material evidence had been submitted to reopen the claim.  

The veteran reapplied for VA service connection for hearing 
loss in August 1996, and reported recent treatment at VAMC 
Montrose.

In February 1997, the RO received VA clinical reports dated 
in the 1990's from VAMC Montrose.  The reports concern other 
health problems and do not reflect complaint or treatment for 
hearing loss.

As noted above, in April 1997, the RO determined that the 
evidence submitted was not new and material for service 
connection for hearing loss.

In September 1999, the veteran testified before the 
undersigned member of the Board that he did not have a 
hearing loss prior to active service.  He said that he served 
in combat with the infantry and that the noise from larger 
artillery pieces, meaning 37 mm and 57 mm antitank guns, 
caused his hearing loss.  He recalled being evacuated for 
trench foot but that he was in the hospital for a week before 
he could hear again; and even then, not as well as before.  
He testified that he distinctly recalled telling a doctor 
there that he could not hear.  He also recalled that he was 
first treated for hearing loss about 20 years after active 
service.  He said that a doctor told him that he was 
physically okay but that his hearing loss could have come 
from the noise.  He reported VA hearing tests at Montrose and 
Kingsbridge.  He testified that his hearing has never been as 
good as it was prior to active service, and that it 
progressively became worse over the years since service.  

At the hearing the veteran submitted additional evidence and 
waived his right to prior RO consideration of the evidence.  
The evidence submitted includes a June 1996 VA consultation 
sheet that notes complaint of longstanding bilateral hearing 
loss and a positive history of noise exposure.  Included is a 
VA audiometry report dated in July 1997.  According to the 
report, pure tone thresholds, in decibels, were as follows 
(ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
75
80
95
LEFT
20
45
75
85
100

Average pure tone thresholds were 50, right ear, and 46.7, 
left ear.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and 52 percent in the 
left ear.  The audiology notes the veteran's reported history 
of acoustic trauma and gave diagnoses of moderate to severe 
to profound sensorineural hearing loss above 500 Hertz.  
Speech recognition ability was reported to be severely 
impaired, bilaterally.  The examiner noted that there was no 
evidence of middle ear pathology.  

II.  Legal Analysis

The recent audiometric examination report is new and material 
because it shows that the veteran has a measurable bilateral 
hearing loss, a fact which had not been established 
previously.  The claim is reopened.

The claim is also well-grounded because there is satisfactory 
evidence of hearing loss coincident with noise exposure in 
combat; continuing symptoms thereafter; and current 
disability.  Thus the merits of the claim may be considered.

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993). 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which provides:

Impaired hearing for VA purposes will be 
considered a disability when the auditory 
thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent. 

The current audiometric examination shows that the 
veteran's hearing loss meets the VA criteria for 
disability.

The veteran's service department records as well as previous 
RO rating decisions on other issues establish that he served 
in combat.  As such, his account of acoustic trauma and 
simultaneous hearing loss are entitled to special 
consideration under 38 U.S.C.A. § 1154.  His SMR's reflect 
normal measured hearing at exit from service; however, he did 
report his hearing trouble at that time and subsequently.  He 
has testified credibly that his hearing has slowly worsened 
since active service and he submitted competent medical 
evidence of a current hearing loss disability.  The Board 
notes that the evidence of record affirmatively indicates 
that the veteran's hearing loss is not the result of any 
middle ear pathology.  

Although in this case a hearing loss disability was first 
shown many years after separation from active service, in 
Hensley, the Court stated that one could establish service 
connection many years after separation by submitting medical 
evidence of a current hearing loss disability and a causal 
relationship to active service.  The Board is satisfied that 
the evidence establishes that the current bilateral hearing 
loss disability began with noise exposure in active service 
and has persisted.  Thus, service connection for bilateral 
hearing loss is warranted. 


ORDER

The claim for service connection for bilateral hearing loss 
is reopened and granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 
- 7 -


- 7 -


